DETAILED ACTION
Applicant's amendments and remarks, filed 9/10/21, are fully acknowledged by the Examiner. Currently, claims 22, 24-30, 32-44 are pending with claims 42-44 new. The following is a complete response to the 9/10/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22, 24, 25, 30, 33, 35, and 38 is/are rejected under pre-AlA 35 U.S.C. 103{a) as being unpatentable over Orban (US 2006/0161137) in view of Brisson (US 2012/0310256), in further view of Giordano (US 2011/0295270).
Regarding claim 22, Orban teaches a surgical instrument assembly (20), comprising: a shaft (56); an articulation joint (wrist joint for wrist 60); an attachment interface positioned distal to said articulation joint (tools removably attached to wrist unit 22 as in par. [0042]); and an end effector removably attachable to and detachable from said articulation joint by said attachment interface 
While Orban teaches the end effector may include jaws (par. [0042]), there is no explicit teaching regarding the details of the jaws.
However, Brisson teaches a similar device with an actuator within the shaft (Fig. 14 with 72 as part of the shaft) wherein said end effector comprises: a first jaw and a second jaw movable relative to said first jaw (upper and lower jaws 86 and 88 as in par. [0055]); and a firing member configured to move said second jaw relative to said first jaw when said end effector is attached to said attachment interface (screw mechanism moves a nut to articulate the jaws as in par. [0055]) and control motions are applied to said firing member by said actuator (the jaws are controlled by an actuator as in par. [0067]). Giordano teaches an actuator movable between an engaged position in which said actuator and a firing member are operably engaged and a disengaged position in which said actuator and said firing member are disengaged (par. [0172] actuator 20 are operably engaged to cause knife 32 to travel longitudinally one closure trigger 18 is actuated, but may be disengaged when 18 is not locked as in par. [0166]).
It would have been obvious to one of ordinary skill in the art to modify the device of Orban with the specifics of the end effector, as in Brisson, as well as the mechanics such as the firing member to allow for actuation of the end effector. This would give more detail of an end effector mentioned by Orban, showing how the end effector would work in practice. It would have further been obvious to one of ordinary skill in the art to modify the combination with the actuator mechanism of Giordano such that the knife actuation does not occur until the jaws are closed. This would allow for preventing premature actuation of the knife (par. [0166]). One of ordinary skill in the art would appreciate that given the tool of Orban attaches distally to the articulation joint, the disengaging of the actuator and firing member would be distal to the articulation joint.
Regarding claim 24, Orban is silent regarding the actuator.

It would have been obvious to one of ordinary skill in the art to modify the device of Orban with the specifics of the end effector, as in Brisson, as well as the mechanics such as the firing member to allow for actuation of the end effector. This would give more detail of an end effector mentioned by Orban, showing how the end effector would work in practice.
Regarding claim 25, Orban is silent regarding a rotary drive nut.
However, Brisson teaches wherein said firing member comprises a rotary drive nut (nut 98) and a rotary drive screw threadably received within said rotary drive nut (lead screw 96), and wherein said actuator is configured to rotate said rotary drive nut to translate said rotary drive screw (actuation rotates 96 which translates nut 98).
It would have been obvious to one of ordinary skill in the art to modify the device of Orban with the specifics of the end effector, as in Brisson, as well as the mechanics such as the firing member to allow for actuation of the end effector. This would give more detail of an end effector mentioned by Orban, showing how the end effector would work in practice.
Regarding claim 30, Orban teaches a surgical instrument assembly (20), comprising: a shaft assembly, comprising: a proximal shaft (66);
an articulation joint extending distally from said proximal shaft (wrist joint at the end of 56 as in Fig. 7); a distal shaft extending distally from said articulation joint (par. [0041] and Fig. 7); and an end effector 
While Orban teaches the end effector may include jaws (par. [0042]), there is no explicit teaching regarding the details of the jaws.
Brisson teaches a similar robotically controlled forceps device, and a drive member positioned within said shaft assembly (par. [0054]), wherein the end effector comprises:
a shaft housing attachable to and detachable from said distal shaft (housing 58); a first jaw and a second jaw movable relative to said first jaw (upper and lower jaws 86 and 88 as in par. [0055]); and a firing member configured to move said second jaw relative to said first jaw when said shaft housing is attached to said distal shaft (screw mechanism moves a nut to articulate the jaws as in par. [0055] when device is attached) and control motions are applied to said firing member by said drive member (the jaws are controlled by an actuator as in par. [0067]).
Giordano teaches an actuator movable between an engaged position in which said actuator and a firing member are operably engaged and a disengaged position in which said actuator and said firing member are disengaged (par. [0172] actuator 20 are operably engaged to cause knife 32 to travel longitudinally one closure trigger 18 is actuated, but may be disengaged when 18 is not locked as in par. [0166]).
It would have been obvious to one of ordinary skill in the art to modify the device of Orban with the specifics of the end effector, as in Brisson, as well as the mechanics such as the firing member to allow for actuation of the end effector. This would give more detail of an end effector mentioned by Orban, showing how the end effector would work in practice. It would have further been obvious to one of ordinary skill in the art to modify the combination with the actuator mechanism of Giordano such that the knife actuation does not occur until the jaws are closed. This would allow for preventing premature actuation of the knife (par. [0166]). One of ordinary skill in the art would appreciate that given the tool 
Regarding claim 33, Orban is silent regarding the firing member.
However, Brisson teaches wherein said firing member comprises a rotary drive nut (nut 98) and a rotary drive screw threadably received within said rotary drive nut (lead screw 96), and wherein said actuator is configured to rotate said rotary drive nut to translate said rotary drive screw (actuation rotates 96 which translates nut 98).
It would have been obvious to one of ordinary skill in the art to modify the device of Orban with the specifics of the end effector, as in Brisson, as well as the mechanics such as the firing member to allow for actuation of the end effector. This would give more detail of an end effector mentioned by Orban, showing how the end effector would work in practice.
Regarding claim 35, Orban is silent regarding the coupling portions.
However, Brisson teaches wherein said firing member comprises a proximal coupling portion and a distal coupling portion (proximal portion 96 and distal portion 98), wherein said proximal coupling portion is configured to rotate said distal shaft and said distal coupling portion is configured to translate said firing member (actuation rotates 96 which translates nut 98).
It would have been obvious to one of ordinary skill in the art to modify the device of Orban with the specifics of the end effector, as in Brisson, as well as the mechanics such as the firing member to allow for actuation of the end effector. This would give more detail of an end effector mentioned by Orban, showing how the end effector would work in practice.
Regarding claim 38, Orban teaches a surgical instrument assembly, comprising:
a shaft assembly (66) configured to be operably attached to and detached from a surgical instrument handle interface or a robotic instrument interface (56 attachable to a robotic device as in par. [0027]), wherein said shaft assembly comprises: a proximal shaft (56);

However, Brisson teaches a similar device with an actuator within the shaft (Fig. 14 with 72 as part of the shaft) wherein said end effector comprises: a first jaw and a second jaw movable relative to said first jaw (upper and lower jaws 86 and 88 as in par. [0055]); and a rotary firing member configured to clamp tissue between the first and second jaw when said end effector is attached to said shaft assembly (screw mechanism moves a nut to articulate the jaws as in par. [0055]) and control motions are applied to said rotary firing member by said actuator (the jaws are controlled by an actuator as in par. [0067]). Giordano teaches an actuator movable between an engaged position in which said actuator and a firing member are operably engaged and a disengaged position in which said actuator and said firing member are disengaged (par. [0172] actuator 20 are operably engaged to cause knife 32 to travel longitudinally one closure trigger 18 is actuated, but may be disengaged when 18 is not locked as in par. [0166)).
It would have been obvious to one of ordinary skill in the art to modify the device of Orban with the specifics of the end effector, as in Brisson, as well as the mechanics such as the firing member to allow for actuation of the end effector. This would give more detail of an end effector mentioned by Orban, showing how the end effector would work in practice. It would have further been obvious to one of ordinary skill in the art to modify the combination with the actuator mechanism of Giordano such that the knife actuation does not occur until the jaws are closed. This would allow for preventing premature actuation of the knife (par. [0166]). One of ordinary skill in the art would appreciate that given the tool 
Regarding claim 42, the combination teaches wherein said actuator (72 of Giordano) is movable longitudinally within said shaft in a proximal direction to disengage said actuator and said firing member and movable longitudinally within said shaft in distal direction to engage said actuator and said firing member (connectable and disconnectable as in Orban with 24 and 22 removably attached as in par. [0031]).It would have been obvious to one of ordinary skill in the art to combine the references. This would give more detail of an end effector mentioned by Orban, showing how the end effector would work in practice.
Regarding claim 43, the combination teaches wherein said drive member is movable longitudinally within said shaft in a proximal direction to disengage said drive member (72 of Giordano) and said firing member and movable longitudinally within said shaft in distal direction to engage said drive member and said firing member (connectable and disconnectable as in Orban with 24 and 22 removably attached as in par. [0031]).
It would have been obvious to one of ordinary skill in the art to combine the references. This would give more detail of an end effector mentioned by Orban, showing how the end effector would work in practice.
Regarding claim 44, Giordano teaches wherein said drive member is movable longitudinally within said shaft in a proximal direction to disengage said drive member (72 of Giordano) and said firing member and movable longitudinally within said shaft in distal direction to engage said drive member and said firing member (connectable and disconnectable as in Orban with 24 and 22 removably attached as in par. [0031]).It would have been obvious to one of ordinary skill in the art to combine the references. This would give 
Claims 26 and 34 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Orban in view of Brisson, in view of Giordano, in further view of Prisco (US 2012/0289973).
Regarding claim 26, Orban is silent regarding wherein said end effector comprises a proximal shaft housing, wherein said attachment interface comprises a distal shaft portion configured to be attached to said proximal shaft housing, and wherein said shaft housing comprises a key configured to be received within a corresponding slot of said distal shaft portion.
However, Prisco teaches wherein said end effector comprises a proximal shaft housing (154), wherein said attachment interface comprises a distal shaft portion configured to be attached to said proximal shaft housing (240 and 440 par. [0026]), and wherein said shaft housing comprises a key configured to be received within a corresponding slot of said distal shaft portion (par. [0026] with keyed shaft at 440). It would have been obvious to one of ordinary skill in the art to modify the combination with the attachment interface and keyed shaft, as taught by Prisco. This would allow the housing to be attached at a predictable orientation so as to correspond with actuation movement of the device.
Regarding claim 34, Orban teaches wherein said shaft housing comprises a key configured to be received within a corresponding slot of said distal shaft.
However, Prisco teaches wherein said shaft housing comprises a key configured to be received within a corresponding slot of said distal shaft portion (par. [0026] with keyed shaft at 440).
It would have been obvious to one of ordinary skill in the art to modify the combination with the attachment interface and keyed shaft, as taught by Prisco. This would allow the housing to be attached at a predictable orientation so as to correspond with actuation movement of the device.
Claim 27 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Orban in view of Brisson, in view of Giordano, in further view of Prisco, in further view of Beale (US 2009/0264893).
Regarding claim 27, Orban is silent regarding wherein said firing member comprises a male hex coupling portion and a female hex coupling portion, wherein said male hex coupling portion is configured to rotate said distal shaft portion and said female hex coupling portion is configured to translate said firing member.
However, Beale teaches hex male/female couplings for rotating to translate a member of a surgical tool is aknown geometry (Fig. 12-13 and pars. [0062]-[0065] with a hex drive output gear 909 fitting with an opening as in 1301).
It would have been obvious to one of ordinary skill in the art to modify the combination with the hex coupling portions, as a coupling with a known that is capable of actuating a surgical tool.
Claim 28, 36, and 41 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Orban in view of Brisson, in view of Giordano, in view of Aldridge (US 2011/0087212).
Regarding claim 28, Orban is silent regarding the jaws.
However, Aldridge teaches a forceps device wherein a firing member comprises a first jaw-coupling portion configured to engage a first jaw and a second jaw-coupling portion configured to engage a second jaw (jaws 167 and 169 with cam surfaces 189a-b and shoulder portions 191a-b as in Fig. 5), and wherein said second jaw-coupling portion is configured to cam said second jaw to move said second jaw relative to said first jaw (cam surface 189b closes 169 toward 167 as in at least par. [0122]).
It would have been obvious to one of ordinary art to modify the combination with the jaw coupling mechanisms to actuate the jaws, working with the firing member of Brisson with the camming. This would be a way for the firing member of Brisson to interact with the jaws to result in jaw movement.
Regarding claim 36, Orban is silent regarding the jaws.

It would have been obvious to one of ordinary art to modify the combination with the jaw coupling mechanisms to actuate the jaws, working with the firing member of Brisson with the camming. This would be a way for the firing member of Brisson to interact with the jaws to result in jaw movement.
Regarding claim 41, Orban is silent wherein said rotary firing member comprises a first jaw coupling portion configured to engage said first jaw and a second jaw-coupling portion configured to engage said second jaw, and wherein said second jaw-coupling portion is configured to cam said second jaw to move said second jaw relative to said first jaw.
However, Aldridge teaches a forceps device wherein a firing member comprises a first jaw-coupling portion configured to engage a first jaw and a second jaw-coupling portion configured to engage a second jaw (jaws 167 and 169 with cam surfaces 189a-b and shoulder portions 191a-b as in Fig. 5), and wherein said second jaw-coupling portion is configured to cam said second jaw to move said second jaw relative to said first jaw (cam surface 189b closes 169 toward 167 as in at least par. [0122]).
It would have been obvious to one of ordinary art to modify the combination with the jaw coupling mechanisms to actuate the jaws, working with the firing member of Brisson with the camming. This would be a way for the firing member of Brisson to interact with the jaws to result in jaw movement.
Claims 29 and 37 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Orban in view of Brisson, in view of Giordano, in view of Rogers (US 2012/0289974).
Regarding claim 29, Orban is silent regarding the firing member.

It would have been obvious to one of ordinary skill in the art to modify the combination with the flexible actuators and mechanisms, allowing the device to flex to reach a target location.
Regarding claim 37, Orban is silent regarding the drive member.
However, Rogers teaches wherein said firing member and said actuator are flexible such that said firing member and said actuator may bend when said end effector is articulated (par. [0021] flexible connecting member for actuating the instrument).
It would have been obvious to one of ordinary skill in the art to modify the combination with the flexible actuators and mechanisms, allowing the device to flex to reach a target location.
Claim 32 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Orban in view of Brisson, in view of Giordano, in further view of Beale.
Regarding claim 32, Orban is silent regarding the firing member.
However, Beale teaches wherein said distal shaft defines a longitudinal axis (shaft with a longitudinal axis along the shaft), wherein said drive member comprises a first drive member (hex output gear 909), wherein said shaft assembly further comprises a second drive member configured to rotate said end effector about said longitudinal axis (1301 and par. [0062]-[0065]), wherein said first drive member and said second drive member are operably engaged when said first drive member is in said disengaged position, and wherein said first drive member is configured to rotate said second drive member when said first drive member is in said disengaged position (Figs. 12-13 output gear to rotate device).
It would have been obvious to one of ordinary skill in the art to modify the combination with the hex coupling portions, as a coupling with a known that is capable of actuating a surgical tool.
Claims 39 and 40 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Orban in view of Brisson, in view of Giordano, in further view of Beetel (US 2006/0273135).
Regarding claim 39, Orban teaches staple appliers as a tool (par. [0054]), but is silent regarding the assembly further comprising a staple cartridge comprising a plurality of staples removably stored therein.
Beetel teaches a staple device with a staple cartridge as in par. [0096],
It would have been obvious to one of ordinary skill in the art to use the end effector of Beetel with staples as the end effector of the combination, as a known type of end effector that is desired by Orban.
Regarding claim 40, Orban is silent regarding the staple cartridge.
However, Beetel teaches wherein said staple cartridge further comprises a sled configured to eject said staples from said staple cartridge (par. [0096] sled 334 through cartridge assembly 322).
It would have been obvious to one of ordinary skill in the art to use the end effector of Beetel with staples as the end effector of the combination, as a known type of end effector that is desired by Orban. 
Response to Arguments
Applicant's arguments filed 9/10/21 have been fully considered but they are not persuasive. Applicant argues that Giordano does not teach the limitations of claim 22, especially the actuator disengagable with knife 32, looking at pages 10-11. Giordano teaches the knife engaging with the actuator to move the knife distally forward, and when the knife and actuator are not moving the knife forward, they are not engaged to drive the knife distally. Applicant provides arguments on pages 12-13 that Orban does not teach disengaging and engaging the firing member while the end effector is attached to the articulation unit. As in the non-final action dated 6/22/21, Orban teaches the tool distal to the articulation joint in attachment. In the combination with Giordano, the tool would be disconnectable as in par. [0031] of Orban. One of ordinary skill in the art would appreciate that .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794